Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/02/2021 has a total of 18 claims pending in the application; there are 4 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,939,478 B2 [application No.15/923,672], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  10,939,478 B2
Claim 1. A method performed by a session management function (SMF) entity in a communication system, the method comprising: 
     identifying whether a terminal is moved out of a service area corresponding to a protocol data unit (PDU) session; and in case that the terminal is moved out of the service area corresponding to the PDU session, transmitting, to a user plane function (UPF) entity, a first request message to remove information on a connection between a base station and the UPF entity, the connection being associated with the PDU session.
Claim 1. A method performed by a session management function (SMF) entity in a wireless communication system, the method comprising:     
      identifying, by the SMF entity, whether a terminal is moved out of a service area corresponding to a protocol data unit (PDU) session; determining, by the SMF entity, to change a state associated with the PDU session of the terminal to an idle state in case that the terminal is moved out of the service area corresponding to the PDU session; and transmitting, by the SMF entity, to a user plane function (UPF) entity, a request message to remove information associated with the PDU session as a response to determining to change the state associated with the PDU session to the idle state.
Claim 6. A method performed by a user plane function (UPF) entity in a 
receiving, from a session management function (SMF) entity, a request message to remove information on a connection between a base station and the UPF entity associated with a protocol data unit (PDU) session of a terminal, in case that the terminal is moved out of a service area corresponding to the PDU session; removing the information on the connection associated with the PDU session of the terminal, based on the request message; and transmitting, to the SMF entity, a response message corresponding to the request message.
Claim 7. A method performed by a user plane function (UPF) entity in a wireless 
receiving, by the UPF entity, from a session management function (SMF) entity, a request message to remove information associated with a protocol data unit (PDU) session of a terminal, in case that the SMF entity determines to change a state associated with the PDU session to an idle state in case that the terminal is moved out of a service area corresponding to the PDU session; and transmitting, by the UPF entity, to the SMF entity, a response message corresponding to the request message.
Claim 10. A session management function (SMF) entity in a communication system, the SMF entity comprising: 
a transceiver; and a controller configured to: identify whether a 
Claim 12. A session management function (SMF) entity in a wireless communication system, the SMF entity comprising: 
a transceiver; and a controller configured to: identify whether a 
Claim 15. A user plane function (UPF) entity in a communication system, the UPF entity comprising: a transceiver; and a controller configured to: 
receive, from a session management function (SMF) entity via the transceiver, a request message to remove information on a connection between a base station and the UPF entity 
Claim 17. A user plane function (UPF) entity in a wireless communication system, the UPF entity comprising: a transceiver; and a controller configured to: 
receive, from a session management function (SMF) entity via the transceiver, a request message to remove information associated with a protocol 


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having a response to determining to change the state associated with the PDU session to the idle state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wang et al. Publication No. (US 2019/0150219 A1).

Regarding claim 1, Wang teaches a method performed by a session management function (SMF) entity (a session management function (SMF) entity 612-FIG.6) in a communication system, the method comprising: 
5identifying whether a terminal (wireless transmit receive unit (WTRU) 602—FIG.6) is moved out of a service area corresponding to a protocol data unit (PDU) session (the SMF 612 determines that a user plane function (UPF) relocation needs to be performed when the WTRU 602 moves out of a service area serviced by UPF1 608 of the current PDU session [0096-97] FIG.7); and 
(the WTRU 602 moves out of the service area which the UPF1 608 of the current PDU session serves [0096] FIG.6), transmitting, to a user plane function (UPF) entity (user plane function ‘UPF1 or serving UPF’ FIG.6), a first request message to remove information on a connection (the core network (CN) may initiate the modification of another PDN connection so that the flows are removed from that connection that provided a Service and Session Continuity (SSC) mode that is no longer desired [0161] FIG.16) between a base station (base station (R)an 604 FIG.6) and the UPF entity (the WTRU 602 initiates the PDU session release procedure with the SMF 612 and trigger the WTRU 602 to release the PDU session ‘PDU1 session’ then the UL/DL data 614 connection with the UPF1 608 is released [0096-97] FIG.7), the 10connection being associated with the PDU session (The WTRU 602 initiates the PDU session establishment procedure with the SMF 612 and (re-)establish a new PDU session (PDU2 session), the SMF 612 may select UPF2 610 for the new PDU session after receiving the PDU session establishment request from the WTRU 602. [e.g., based on the location of the WTRU] After the new PDU session is established, the WTRU 602 may receive/transmit UL/DL data 624 from/to the UPF2 610. [0096-98]).

Regarding claim 2, Wang teaches the method of claim 1, wherein a state of the PDU session of the terminal is changed to an idle state, in case that the terminal is moved out of the service area corresponding to the PDU session (a state of the PDU session is changed using idle-mode mobility from one service area to another [0078-79] FIG.3).

Regarding claim 3, Wang teaches the method of claim 1, wherein the first request message comprises information indicating that the UPF entity discards downlink data for the PDU session (the old PDU session with the UPF1 708 may be released and the UL/DL data 714 connection with the UPF1 708 may also be disconnected [0099-100] FIG.7).  

Regarding claim 4, Wang teaches the method of claim 3, wherein the first request message further comprises 20information indicating whether the UPF entity transmits a data notification message to the SMF entity (transmitting a message indicating that a Packet Data Unit (PDU) session re-establishment is requested to the SMF [0098-99] FIG.6).  

Regarding claim 5, Wang teaches the method of claim 1, further comprising transmitting, to a mobility management function entity (mobility management entity (MME) 142 FIG.1), a second request message to release a resource associated 25with the PDU session (the network may trigger the release of a PDU session and instruct the WTRU to (e.g., immediately) establish a new PDU session to the same data network. A new UPF acting as a PDU session anchor may be selected upon establishment of a new PDU Session. The SSC mode 2 may be referred to as a break-before-make type of PDU session [0090-91] FIG.3).

Regarding claims 6-9, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from a “method in the User Plane Function (UPF)” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 10-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from the “User Plane Function (UPF)” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 15-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from the “session Management Function (SMF)” side This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.    

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472